DETAILED ACTION
This action is responsive to the amendment filed 11/18/21.
Claims 17-19, 21-23, 25, 27, 79-80, 82, 84, 87, 90-91, 95, 98-101, 104-105, 107, 109, 113-117 are rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 17-19, 21-23, 25, 27, 79-80, 82, 84, 87, 90-91, 95, 98-101, 104-105, 107, 109, 113-117 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 17, 79 and 80, the claims have been amended to recite the limitation of ‘wherein the controller is configured to hold a temperature of the thermally conductive material below 50 degrees Celsius’; or ‘wherein a temperature of the thermally conductive material is held below 50 degrees Celsius.’ There is no support for this limitation in the original disclosure. For instance, referring to the application’s PGPUB as representative of the original disclosure, the only possible support for this limitation come from claims 96, 108 or par. 126. However, upon inspection these citations teach maintaining the surface at a temperature below 50 degrees Celsius. In the context of the disclosure, ‘the surface’ refers to the skin surface not to the ‘thermally conductive material’ as claimed. Therefore, the claims contain new matter and are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-19, 21, 25, 80, 98-99, 105, 107, 109, 114-115 and 117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandel (US 20130085552). 
Regarding claim 17, Mandel teaches a device for manipulating a temperature of a surface (Abstract, ‘At least one thermoelectric assembly controlled by a microprocessor and disposed on a thermal conduction pad configured to conduct energy to and from the thermoelectric assembly and adjacent the treatment area’), comprising: at least one thermoelectric material constructed and arranged to be disposed adjacent the surface (Fig. 3, therapy device assembly 19 having Peltier device 11a as in fig. 2a); a controller in electrical communication with the at least one thermoelectric material (Fig. 11 and par. 51, ‘In this example embodiment, a Texas Instrument MSP430 is used as the controller’), the controller configured to cause the at least one thermoelectric material to generate a thermal pulse at a region of the at least one thermoelectric material constructed and arranged to be disposed adjacent the surface (Claim 1, the thermal pulse can be considered the ‘time of cold temperature’ or the ‘time of warm temperature’); and a housing (Fig. 1, electronic unit 1A), wherein at least a portion of the housing includes a thermally conductive material in thermal contact with the at least one thermoelectric material (Fig. 2A and par. 33, “assembly 11 further includes a heat sink member 12 disposed on the outside of therapy band 1 that is configured to dissipate both warmth and cold depending on the cycle of the therapy. An epoxy or adhesive layer 15 holds three parts together: heat sink 12 to a Peltier device 11A”; the thermally conductive material can be considered either of heat sink 12 or thermally conductive epoxy 15).
Mandel fails to teach wherein an average power consumption of the at least one thermoelectric material during the thermal pulse generation is less than 2 Watts, wherein the controller is configured to operate the at least one thermoelectric material to maintain a temperature of the surface within 10 degrees Celsius of an initial temperature of the surface during operation; that the conductive material is adapted to undergo a temperature change of greater than 10 degrees C per Watt of power applied to the thermally conductive material at standard ambient temperature and pressure (SATP) conditions, wherein the controller is configured to hold a temperature of the thermally conductive material below 50 degrees Celsius. 
Regarding the power consumption aspect, the examiner maintains that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to select a thermoelectric component having the desired power consumption properties. For instance, one of ordinary skill in the art would understand that the power consumption of the thermoelectric element is highly related to the cooling power of the device as well as to the length of time that the device can be operated from a single charge of battery power. One of ordinary skill in the art would understand that providing a thermoelectric element with too high a power consumption would result in too much cooling for the desired application as well as a suboptimal battery life. Further, one ordinary skill in the art would understand that providing an unnecessarily high-powered thermoelectric device would make the device unnecessarily costly, bulky and lead to excessive heat dissipation requirements at the heat sink. Conversely providing too low powered a device would result in the inability of the thermoelectric device to operate at its desired cooling power. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Mandel by selecting a thermoelectric component having less than a 2-Watt thermal pulse, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding the temperature aspect, the examiner maintains that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to optimize the operating temperature of the thermoelectric device as needed or desired for the intended purpose of relieving pain. For instance, one of ordinary skill in the art would understand that cooling/heating the skin to too low or too high a temperature could potentially be uncomfortable to the user and therefore would be undesirable. Conversely one of ordinary skill in the art would understand that cooling/heating the tissue too mildly would not result in the therapeutic benefits desired. Therefore, it would have been obvious to modify Mandel by selecting an operating temperature range within 10 degrees C of the initial skin temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding the thermal properties of the conductive material, the examiner maintains, that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the thermal properties of the conductive material in order to provide a heat sink which is capable of dissipating the required amount of heat at a required operating temperature. One of ordinary skill in the art would understand that providing a heat sink whose dissipation efficiency is too low would result in the inability of the heat sink to dissipate enough heat from the thermoelectric element which would result in a reduction of cooling power by the thermoelectric device. Conversely, one of ordinary skill would also understand that providing a heat sink whose dissipation efficiency is too high for a given application to be unnecessary, and potentially in conflict with other design goals and criteria of the device. For instance, providing such a heat sink could potentially make the device unnecessarily costly and bulky.
Therefore, in the examiner’s opinion it would have been obvious to one of ordinary skill in the art at the time that the invention as filed to select an appropriate heat sink having optimal thermal properties for the given application (i.e. having the claimed temperature increase per Watt of power applied) and configured to operate at an optimal operating temperature for the given application (i.e. optimized to have an operating temperature of below 50°C), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 80, Mandel, as modified, teaches a method for manipulating a temperature of a surface (Abstract, ‘At least one thermoelectric assembly controlled by a microprocessor and disposed on a thermal conduction pad configured to conduct energy to and from the thermoelectric assembly and adjacent the treatment area’), comprising: positioning a region of at least one thermoelectric material adjacent to the surface (Par. 11, ‘a band is used to wrap any area of the human body to deliver warm and cooling therapy to the skin and underlying tissue and muscle’); and generating a plurality of cooling thermal pulses in succession at the region of the at least one thermoelectric material adjacent the surface (Par. 9, ‘the present invention provides a mobile therapeutic treatment device that includes an attachment band or member that automatically provides alternating hot and cold treatment on a pre-programmed schedule’; par. 38, ‘ to obtain alternating cold […]’; therefore, each cold treatment can be considered an individual thermal pulse) such that an average power consumption of a power source providing energy to the at least one thermoelectric material during the plurality of thermal pulses is less than 2 Watts (Mandel has previously been modified to optimize the power consumption of the thermoelectric element), wherein the thermal pulses maintain a temperature of the surface within 10 degrees Celsius of an initial temperature of the surface during operation (Mandel has previously been modified to optimize the operating temperature of the thermoelectric element); transferring heat between at least one thermoelectric material and at least a portion of a housing including a thermally conductive material in thermal contact with the at least one thermoelectric material, wherein the thermally conductive material is a heat dissipation unit (Fig. 2A and par. 33, “assembly 11 further includes a heat sink member 12 disposed on the outside of therapy band 1 that is configured to dissipate both warmth and cold depending on the cycle of the therapy. An epoxy or adhesive layer 15 holds three parts together: heat sink 12 to a Peltier device 11A’); and changing a temperature of the thermally conductive material by greater than 10 degrees per Watt power applied to the thermally conductive material at standard ambient temperature and pressure (SATP) conditions (Mandel has previously been modified to optimize the thermal/dissipation properties of the conductive material, as needed for the given thermoelectric application), wherein the controller is configured to hold a temperature of the thermally conductive material below 50 degrees Celsius (Mandel has previously been modified to optimize the operating temperature of the heat sink to below 50 degrees Celsius).
Regarding claim 18, Mandel, as modified, further teaches wherein the controller is configured to cause the at least one thermoelectric material to generate a plurality of thermal pulses in succession at the region of the at least one thermoelectric material constructed and arrange to be disposed adjacent the surface (Par. 9, ‘the present invention provides a mobile therapeutic treatment device that includes an attachment band or member that automatically provides alternating hot and cold treatment on a pre-programmed schedule’; therefore, each hot and cold treatment can be considered an individual thermal pulse).
Regarding claim 19, Mandel, as modified, further teaches wherein a portion of the housing is constructed and arranged for coupling and decoupling with a complementary portion of a detachable support structure (Fig. 1, and par. 31, ‘electronic unit 1A fits into the band and is held in place with a set of hook and loop fastening strips 2 and a set of corresponding fasteners 6, while a fastening strip 3 secures and closes a pouch structure. ¶ In this example embodiment, a therapy plate 5 is placed over a window 7’).
Regarding claim 21, Mandel, as modified, further teaches wherein the detachable support structure is a wearable support (Fig. 1 and par. 32, ‘A tip 10 (having a fastening structure thereon) of the band is placed through a clasp tensioner loop 8 to hold band 1 in place and to adjust the tension or compression of the band over the treatment site’).
Regarding claim 25, Mandel, as modified, further teaches a thermally insulative material located adjacent to the at least one thermoelectric materials, the thermally insulative material configured to retain heat at the region of the at least one thermoelectric material constructed and arranged to be disposed adjacent the surface (Fig. 1, the examiner maintains that the material of support member 1 provides some degree of insulation to retain heat at the region of the at least one thermoelectric material).
Regarding claim 98, Mandel, as modified, further teaches selectively coupling and decoupling a portion of the housing with a complementary portion of a detachable support structure (Fig. 1, and par. 31, ‘electronic unit 1A fits into the band and is held in place with a set of hook and loop fastening strips 2 and a set of corresponding fasteners 6, while a fastening strip 3 secures and closes a pouch structure. ¶ In this example embodiment, a therapy plate 5 is placed over a window 7’).
Regarding claim 99, Mandel, as modified, further teaches wherein the detachable support structure is a wearable support (Fig. 1, support member 1).
Regarding claim 105, Mandel, as modified, further teaches insulating a location adjacent to the at least one thermoelectric material to retain heat at the region of the at least one thermoelectric material adjacent the surface (Fig. 1, the examiner maintains that the material of support member 1 provides some degree of insulation to retain heat at the region of the at least one thermoelectric material).
Regarding claim 107, Mandel, as modified, further teaches wherein the average power consumption of the power source during the plurality of cooling thermal pulses is less than 1 Watt (Mandel has previously been modified to optimize the power consumption of the thermoelectric element).
Regarding claim 109, Mandel further teaches wherein the housing forms an enclosure at least partially surrounding at least one of the controller and a power source of the device on multiple sides (Fig. 3, plates 23-24 surround circuit board 18 and battery 21 on multiple sides).
Regarding claim 114, Mandel, as modified, further teaches wherein the average power consumption of the at least one thermoelectric material during the thermal pulse is less than 1 Watt (Mandel has previously been modified to optimize the power consumption of the thermoelectric element).
Regarding claims 115 and 117, Mandel, as modified, fails to teach wherein each of the plurality of (cooling) thermal pulses is configured to adjust a temperature at the region of the at least one thermoelectric material adjacent the surface from a first temperature to a second temperature at a first average rate between about 0.1 °C/sec and about 10.0 °C/sec.
The examiner maintains, however, that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the temperature rate of change of the thermoelectric element as desired. For instance, one of ordinary skill in the art would understand that providing a temperature rate of change which is too high would result in unnecessary user discomfort. Conversely, one of ordinary skill in the art would understand that providing a temperature rate of change which is too low would prolong the period of time required to arrive at the desired temperature level. Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Mandel by optimizing the temperature rate of change to be within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 22-23, 27, 79, 82, 84, 87, 90, 95, 113, 100-101, 104 and 116 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandel, as applied to claims 17-19, 21, 25, 80, 98-99, 105, 107, 109, 114-115 and 117 above, and further in view of Arnold (US 5970718).
Regarding claim 79, Mandel, as modified, teaches a device for manipulating a temperature of a surface (Abstract, ‘At least one thermoelectric assembly controlled by a microprocessor and disposed on a thermal conduction pad configured to conduct energy to and from the thermoelectric assembly and adjacent the treatment area’), comprising: at least one thermoelectric material constructed and arranged to be disposed adjacent the surface (Fig. 2A, Peltier device 11A); a power source configured to provide energy to the at least one thermoelectric material (Par. 35, battery 21); a controller in electrical communication with the at least one thermoelectric material and the power source (Fig. 11 and par. 51, ‘In this example embodiment, a Texas Instrument MSP430 is used as the controller’), the controller configured to cause the at least one thermoelectric material to generate a plurality of thermal pulses in succession at a region of the at least one thermoelectric material surface (Par. 9, ‘the present invention provides a mobile therapeutic treatment device that includes an attachment band or member that automatically provides alternating hot and cold treatment on a pre-programmed schedule’; therefore, each hot and cold treatment can be considered an individual thermal pulse) constructed and arranged to be disposed adjacent the surface (Fig. 1) such that an average power consumption of the power source during the plurality of thermal pulses is less than 1 Watt (Mandel has previously been modified to optimize the power consumption of the thermoelectric element), wherein each of the plurality of thermal pulses is configured to adjust a temperature at the region of the at least one thermoelectric material adjacent the surface from a first temperature to a second temperature (Par. 15, ‘at least one thermoelectric means for producing a temperature change in response to an electrical input’); wherein the controller is configured to operate the at least one thermoelectric material to maintain a temperature of the surface within 10 degrees Celsius of an initial temperature of the surface during operation (Mandel has previously been modified to optimize the operating temperature of the thermoelectric element); and a housing providing an enclosure at least partially surrounding at least one of the controller and the power source (Fig. 3, plates 23-24 surround circuit board 18 and battery 21 on multiple sides), wherein at least a portion of the housing includes a thermally conductive material in thermal contact with the at least one thermoelectric material (Fig. 2A and par. 33, “assembly 11 further includes a heat sink member 12 disposed on the outside of therapy band 1 that is configured to dissipate both warmth and cold depending on the cycle of the therapy. An epoxy or adhesive layer 15 holds three parts together: heat sink 12 to a Peltier device 11A”; the thermally conductive material can be considered either of heat sink 12 or thermally conductive epoxy 15); wherein the controller is configured to hold a temperature of the thermally conductive material below 50 degrees Celsius (Mandel has previously been modified to optimize the operating temperature of the heat sink to below 50 degrees Celsius).
Mandel, as modified, fails to teach that the average rate of temperature change between the first temperature and the second temperature is between about .1°C/sec and about 10.0°C/sec; and wherein the thermally conductive material has an exterior surface profile substantially free of protrusions extending greater than 1 mm away from the surface between a first end region of the device and a second end region of the device the second end region located opposite the first end region.
Regarding the surface profile of the thermally conductive material aspect, Arnold teaches an analogous device for manipulating a temperature of a surface (Abstract, ‘A personal heat control has a housing (4) accommodating a Peltier-effect unit […] a cooling surface cooled by the unit (1) in contact with the body part to enhance heat transfer between the person's body and the surrounding air for comfort and refreshment purposes when the unit (1) is energised’) comprising: at least one thermoelectric material constructed and arranged to be disposed adjacent the surface (Fig. 5, Peltier-effect unit 1) wherein at least a portion of the housing includes a thermally conductive material in thermal contact with the at least one thermoelectric material (Col. 3, lines 11-12, ‘allow heat generated in the unit to disperse through the outer casing 11, which serves as a heat sink’; and fig. 5, upper casing 11), wherein the thermally conductive material has an exterior surface profile substantially free of protrusions extending greater than 1 mm away from the surface between a first end region of the device and a second end region of the device the second end region located opposite the first end region (Fig. 5, casing 11 does not comprise protrusions).
Since both Mandel and Arnold teach different heat sink configurations for dissipating heat from the hot side of a Peltier element for use in body cooling devices, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known heat sink configuration for the other in order to achieve the predictable result of a heat sink for use in a body cooling device. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding the temperature rate of change aspect, the examiner maintains, that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to optimize the temperature rate of change of the thermoelectric element as desired. For instance, one of ordinary skill in the art would understand that providing a temperature rate of change which is too high would result in unnecessary user discomfort. Conversely, one of ordinary skill in the art would understand that providing a temperature rate of change which is too low would prolong the period of time required to arrive at the desired temperature level. Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to modify Mandel by optimizing the temperature rate of change to be within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 22-23, 87 and 100-101, Mandel, as modified, further teaches wherein the thermally conductive material has a substantially flat exterior surface profile extending between a first end region of the device and a second end region of the device, the second end region located opposite the first end region; or wherein the thermally conductive material has an exterior surface profile substantially free of protrusions extending greater than 1 mm away from the exterior surface, between a first end region of the device and a second end region of the device, the second end region located opposite the first end region (Mandel has previously been modified in view of Arnold to utilize a flat heat sink free of protrusions; see Arnold, fig. 5, upper casing member 11 which acts as a heat sink in the design of Arnold).
Regarding claims 27, 95 and 104, Mandel, as modified, further teaches wherein a ratio of an externally facing surface area of the thermally conductive material and an externally facing surface area of the at least one thermoelectric material is less than 10 (Mandel has previously been modified in view of Arnold to utilize the heat sink of Arnold; see Arnold, col. 3, line 13-17, ‘The surface area of the heat sink may be several times the size of the cooling surface, e.g. five times larger, to promote rapid heat dissipation.’).
Regarding claim 82, Mandel, as modified, further teaches wherein a portion of the housing is constructed and arranged for coupling and decoupling with a complementary portion of a detachable support structure (Fig. 1, and par. 31, ‘electronic unit 1A fits into the band and is held in place with a set of hook and loop fastening strips 2 and a set of corresponding fasteners 6, while a fastening strip 3 secures and closes a pouch structure. ¶ In this example embodiment, a therapy plate 5 is placed over a window 7’).
Regarding claim 84, Mandel, as modified, further teaches wherein the detachable support structure is a wearable support (Fig. 1 and par. 32, ‘A tip 10 (having a fastening structure thereon) of the band is placed through a clasp tensioner loop 8 to hold band 1 in place and to adjust the tension or compression of the band over the treatment site’).
Regarding claim 90, Mandel, as modified, further teaches a thermally insulative material located adjacent to the at least one thermoelectric material, the thermally insulative material configured to retain heat at the region of the at least one thermoelectric material adjacent the surface (Fig. 1, the examiner maintains that the material of support member 1 provides some degree of insulation to retain heat at the region of the at least one thermoelectric material; see Arnold, col. 2, lines 56-61, ‘having a circumjacent layer of insulating material to thermally isolate the casings 10,11 from each other’).
Regarding claim 113, Mandel, as modified, further teaches wherein the exterior surface profile is substantially free of protrusions (Mandel has previously been modified in view of Arnold to utilize to heat sink of Arnold; See Arnold, fig. 5, heat sink 11 is substantially free of protrusions). 
Regarding claim 116, Mandel, as modified, further teaches wherein the thermally conductive material is a heat dissipation unit adapted to undergo a temperature change of greater than 10 degrees Celsius per Watt of power applied to the thermally conductive material at standard ambient temperature and pressure (SATP) conditions (Mandel has previously been modified to optimize the thermal/dissipation properties of the conductive material, as needed for the given thermoelectric application).
Claim 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandel in view Arnold, as applied to claims 22-23, 27, 79, 82, 84, 87, 90, 95, 113, 100-101, 104 and 116, above, and further in view of Polacek et al. (US 20070193278, “Polacek”).
Regarding claim 91, Mandel, as modified, teaches a rechargeable battery but fails to teach wherein the housing includes an opening adapted to accommodate a plug-in connection for the power source.
Polacek teaches an analogous device having USB plug-in connection for the power source in order to allow for recharging of the power source from a computer or other source of electrical energy (Par. 33).
In view of Polacek, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Mandel, as modified, by including a USB plug-in connection, as taught by Polacek, in order to allow the rechargeable battery to be recharged from a computer or other source of electrical energy.

Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are not persuasive.
Applicant generally argues that it would not have been obvious to one of ordinary skill in the art to optimize the operating temperature, thermoelectric power and heat sink dissipation properties to arrive at the claimed invention. The examiner disagrees. According to MPEP 2144.05 II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "” 
Therefore, in the examiner’s opinion optimization of the operating temperature of the device of Mandel is an obvious modification which does not support patentability.  Specifically, the examiner believes that one of ordinary skill in the art would understand that cooling/heating the skin to too low or too high a temperature could potentially be uncomfortable to the user and therefore would be undesirable. Conversely one of ordinary skill in the art would understand that cooling/heating the tissue too mildly would not result in the therapeutic benefits desired. Therefore, in the examiner’s opinion one of ordinary skill in the art could arrive at an optimally comfortable temperature range through routine testing and experimentation. Further, the examiner notes that other prior art devices teach similar temperature ranges to that claimed. For instance, Wang et al. (US 20130274896, “Wang”) teaches a thermoelectric device that is configured to maintain a surface within 10 °C of its initial temperature (Par. 51, ‘In some embodiments, the TECs respond to temperature changes in a manner that is effective to maintain an inner surface area 28 of the electronics liner 24 at a temperature that is plus or minus 10 °F., plus or minus 5 °F., or plus or minus 2 °F. of normal body temperature.’) and further teaches ‘only a few degrees Fahrenheit temperature differentials relative to the skin is required for comfort’ (Par. 52). Further, Nihlstrand et al. (US 20110027568, “Nihlstrand”) similarly teaches that a comfortable skin temperature range is within the range 28-33°C (Par. 2) which is within 10°C of an initial skin temperature of 33-37°C.  Therefore, in the examiner’s opinion the fact that cooling skin temperature to within 10°C would provide comfort to a user would not have been unexpected to one of ordinary skill in the art at the time that the invention was contrary contrary to applicant’s assertion.
Further with respect to the power of the thermoelectric device, once the operating temperature range of the device is optmized it is the examiner’s position that it would likewise be within the ordinary skill in the art to select an optimal thermoelectric element and heat sink to match the cooling demands of the optimal operating temperature. For instance, with respect the thermoelectric device, one of ordinary skill in the art would understand that the power consumption of the thermoelectric element is highly related to the cooling power of the device, the length of time that the device can be operated from a single charge of battery power and to the amount of heat that is required to be dissipated by the heat sink. One of ordinary skill in the art would understand that providing a thermoelectric element with too high a power consumption for the intended use would be highly inefficient resulting in too much cooling for the desired application, a suboptimal battery life and excessive heat dissipation requirements at the heat sink. Therefore, it would have been obvious to one of ordinary skill in the art to optimize the thermoelectric element by selecting a thermoelectric element which has minimal power consumption demands but which is still capable of cooling the skin of the user to the desired levels. 
Finally, with respect to the thermal properties of the heat sink, it is the examiner’s position that once a proper thermoelectric element is selected, it is likewise obvious to select an optimal heat sink based on the dissipation demands of the chosen thermoelectric element. One of ordinary skill in the art would understand that providing a heat sink whose dissipation efficiency is too low would result in the inability of the heat sink to dissipate enough heat from the thermoelectric element which would result in a reduction of cooling power by the thermoelectric device and overheating of the device. Conversely, one of ordinary skill would also understand that it would be unnecessary to provide a heat sink whose dissipation efficiency is too high for a given application, and potentially in conflict with other design goals and criteria of the device. For instance, providing such a heat sink could potentially make the device unnecessarily costly and bulky. Therefore, it would be obvious to one of ordinary skill in the art to select an appropriate heat sink having thermal properties matched to the dissipation demands of the chosen thermoelectric device. Further, based on the fact that lower powered thermoelectric elements have lower heat dissipation demands, it follows that one of ordinary skill in the art would find it obvious to match a less efficient heat sink to a lower powered thermoelectric element.
With respect to claim 80, applicant further argues that the alternating cooling/ heating periods disclosed by Mandel cannot be mapped to the claimed ‘thermal pulses’. The examiner disagrees and maintains that according to the broadest reasonable interpretation of the term that these alternating heating/cooling periods can be considered pulses. Further, the examiner notes that one of the operating modes of Mandel is ‘alternating cold’ without heating (Par. 38) which implies multiple cooling periods in succession to each other. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794